Citation Nr: 0809152	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a service connection claim for a cervical spine 
disability (claimed as an upper back disability), to 
include as secondary to service connected lumbosacral 
strain. 

2.	Entitlement to service connection for fibromyalgia and 
sciatica as secondary to service connected lumbosacral 
strain.

3.	Entitlement to an increased rating in excess of 20 percent 
for service connected lumbosacral strain.


REPRESENTATION

Appellant represented by: The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to March 
1989, and from September 1989 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted an increased rating to 20 percent for the 
veteran's service connected lumbosacral strain, effective 
from December 5, 2002, denied service connection for 
fibromyalgia and sciatica, and declined to reopen a 
previously and finally denied claim for service connection 
for an upper back/cervical spine disability, to include as 
secondary to the service connected lumbosacral strain.  The 
RO issued a notice of the decision in May 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in May 
2004.  Subsequently, in August 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in October 2004, 
the veteran timely filed a substantive appeal.  The RO issued 
a Supplemental Statement of the Case (SSOC) in March 2007.

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2008 where the veteran and his wife 
presented as witnesses before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

With respect to the veteran's increased rating claim and 
service connection claims for fibromyalgia sciatica and an 
upper back disorder, these aspects of the appeal are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for 
an upper back disorder, in a September 2000 decision; the 
veteran did not appeal that decision.

2.	The evidence submitted since the September 2000 decision 
consists of VA treatment records and lay statements 
suggesting a causal relationship between the veteran's 
cervical spine disability and his service-connected 
lumbosacral strain; this evidence is new and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim.


CONCLUSIONS OF LAW

1.	The September 2000 RO decision that denied the veteran's 
service connection claim for an upper back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
September 2000 RO decision is new and material, the claim 
for service connection claim for a cervical spine/upper 
back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the RO has received new 
and material evidence to reopen the veteran's service 
connection claim for an upper back disorder, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his February 2003 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In September 2000, after considering service medical records 
as well as testimony and statements made by the veteran, the 
RO denied service connection for an upper back disorder.  It 
supplied a notice of this adverse decision in September 2000, 
which also apprised the veteran of his appellate rights.  The 
veteran thereafter did not submit an NOD with that 
determination.  As such, the Board determines that the 
September 2000 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c).  The Board, 
therefore, lacks jurisdiction to entertain the veteran's 
February 2003 claim for service connection relating to an 
upper back disorder, unless, pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to this claim.   

In the instant case, the post-September 2000 record reveals 
the submission of various statements and testimony by the 
veteran as well as VA medical records.  In particular, at his 
January 2008 Travel Board hearing, the veteran testified that 
since his service separation, he has consulted with 
physicians who have informed him that his current upper back 
disorder is causally related to his service connected 
lumbosacral strain.  See Hearing Transcript at 17, 18.  In 
addition, a February 2005 VA medical note indicates that the 
veteran complained of having "C spine pain since '93 and 
made worse c L-B-T [low back tenderness or low back trouble] 
activities."  

The Board determines that this evidence qualifies as new and 
material.  The testimony and medical record qualify as 
"new" because they did not exist during or prior to the 
September 2000 decision, and are neither cumulative nor 
redundant of evidence already of record.  The additional 
evidence suggests that a causal link exists between a current 
cervical spine disorder and his lumbosacral strain.  This 
evidence qualifies as "material," as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
That is, the testimony and VA medical report appear to 
indicate that the veteran's lumbosacral spine disability may 
have aggravated a cervical spine disorder.  In light of this 
evidence, therefore, the Board reopens this claim.

Because the Board has reopened the 2000 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand portion of this Decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of the claim.


ORDER

Having submitted both new and material evidence, the service 
connection claim for a cervical spine/upper back disorder is 
reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  At his January 2008 Travel Board hearing, the 
veteran indicated that he had recently received treatment for 
the disabilities at issue his at VA medical facilities in 
Baton Rouge, Louisiana and New Orleans, Louisiana dated from 
February 2005 to present, but that the RO had not obtained 
said records.  Hearing Transcript at 3-4.  The AMC/RO must 
obtain these relevant treatment records.  38 C.F.R. 
§ 3.159(c)(2) (2007).      

With respect to the veteran's claim for a rating in excess of 
20 percent for his service connected lumbosacral strain, the 
Board notes that at his Travel Board hearing the veteran 
testified that physicians had directed him to take off work 
to rest his back and that he had had difficulty maintaining 
jobs because of this disability.  See Hearing Transcript at 
10, 12, 16.  In the Board's view, this testimony raises the 
issue of entitlement to an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the AMC/RO 
should further develop the record in this regard, to include 
seeking to obtain records or statements from the veteran's 
current or former employers, and to determine whether a 
referral to appropriate officials is required.  

Turning to the merits of the reopened service connection 
claim for a cervical spine/ upper back disorder, to include 
as secondary to a service-connected lumbosacral strain; and 
the claim for service connection for fibromyalgia and 
sciatica as secondary to the service-connected lumbosacral 
strain, the Board notes that service and post-service medical 
records spanning 1987 to 2002 have documented the veteran's 
complaints of chronic upper back pain, and VA records from 
1995 to 2003 have documented the veteran's complaints of back 
pain radiating to the lower extremities.  He has also 
received diagnoses of sciatica and fibromyalgia, as reflected 
in VA medical records dated June 1994 and February 2003, 
respectively.  Although the veteran underwent a VA 
examination in July 2005, the clinician failed to provide an 
opinion with respect to the likely etiology of the veteran's 
cervical spine/upper back disorder, fibromyalgia or sciatica.  
The veteran has requested a new VA examination to address 
these matters.  See Hearing Transcript at 3.  The Board 
concurs that an examination that includes opinions addressing 
the contended causal relationships is warranted.  38 C.F.R. 
§ 3.159(c)(4).

With respect to the increased rating claim on appeal, the 
AMC/RO must issue a VCAA letter that fully complies with 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355 (Jan. 
30, 2008).  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should also provide proper 
VCAA notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
-- Vet. App. --, No. 05-0355 (Jan. 30, 
2008).  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his lumbosacral spine disability under 38 
C.F.R. § 3.321(b)(1), to include 
informing him of the relevancy of any 
evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by 
this disability.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to this aspect of his claim.

2.  The AMC/RO must contact the Baton 
Rouge, Louisiana and New Orleans, 
Louisiana VA medical centers and obtain 
any and all medical records reflecting 
treatment of the veteran.  Any such 
records must then be associated with the 
claims file.

3. Thereafter, the AMC/RO must provide: 
(a) a VA medical examination to determine 
the nature and etiology of any current 
cervical spine or upper back disorder 
that is present; and (b) a VA 
neurological examination to determine the 
etiology of any sciatica, radiculopathy 
or fibromyalgia that may be present.  The 
VA examiner(s) should review relevant 
portions of the claims file, to include 
the veteran's service medical records, 
and indicate that s/he has done so in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician(s) is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any cervical spine or upper back 
disability that is present began 
during service or is causally linked 
to any incident of service?  

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any current cervical spine or 
upper back disorder that is present 
was caused or aggravated by the 
veteran's service connected 
lumbosacral strain?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that any sciatica, radiculopathy or 
fibromyalgia that may be present was 
caused or aggravated by the veteran's 
service connected lumbosacral strain?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  In 
addition, "aggravation" for VA 
compensation purposes is defined as a 
permanent worsening of the disability.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case (SSOC), the AMC/RO 
must readjudicate the veteran's claims.  

5.  The AMC/RO should also consider 
whether it should refer the veteran's 
increased rating claim for his 
lumbosacral strain to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for this disorder.  38 C.F.R. 
§ 3.321(b) (2007).  

If the veteran remains dissatisfied with 
the outcome of any of the claims, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


